FIRST DIVISION
                               DOYLE, C. J.,
                         PHIPPS, P. J, and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  November 5, 2015




In the Court of Appeals of Georgia
 A15A1186. POSTELL v. ANDERSON et al.                                        DO-059

      DOYLE, Chief Judge.

      J. Timothy and Danelle Anderson (collectively, “the plaintiffs”) sued Pamela

Postell, seeking to recover for injuries sustained by their minor child, S. A., during

a wheelchair accident while in Postell’s care. Postell, a paraprofessional at S. A.’s

school, moved for summary judgment, arguing that she was immune from liability.

The trial court denied the motion, and this appeal followed. Because we conclude that

Postell was immune from suit, we reverse.

             Summary judgment is proper when the evidence, construed in the
      nonmovant’s favor, shows that no issue of material fact remains and the
      movant is entitled to judgment as a matter of law. A defendant may
      prevail on summary judgment “by showing the court that the documents,
      affidavits, depositions and other evidence in the record reveal that there
        is no evidence sufficient to create a jury issue on at least one essential
        element of plaintiff’s case.”1


        Viewed in favor of the plaintiffs, the record shows that Postell, who held a

certificate from the Georgia Professional Standards Commission, worked as a

paraprofessional at Mountain Road Elementary School in Cherokee County, where

she was assigned to assist in the special education classroom taught by Susan Frankel,

who supervised her. On October 25, 2011, Postell transported 14-year-old,

wheelchair-bound S. A. and another student, J. B. (a special education kindergarten

student who had behavioral problems), to observe a tulip-planting, which took place

at the school sign at the bottom of a hill; other students were there as well. At one

point, J. B. grabbed another kindergartner around her neck. Jennifer Meadows,

another teacher who was supervising other children at the event, separated J. B. and

the other student and tried to comfort and calm them; J. B., however, was “wild.” In

an attempt to help, Postell took her hands off of S. A.’s wheelchair and turned

towards J. B. and the other student. S. A.’s wheelchair then rolled away and flipped

over.


        1
        Effingham County v. Rhodes, 307 Ga. App. 504 (705 SE2d 856) (2010),
quoting Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991).

                                            2
      The plaintiffs filed suit against Postell, who moved for summary judgment,

arguing that she was immune from suit because her actions were discretionary. The

trial court denied the motion, concluding that there were questions of fact regarding

S. A.’s location at the time her wheelchair rolled away, particularly whether her

wheelchair was on a hill. This appeal followed.2

      1. Postell contends that the trial court erred by denying her motion for summary

judgment, arguing that she was immune from liability because her actions were

discretionary, not ministerial. We agree.

             The doctrine of official immunity, also known as qualified
      immunity, offers public officers and employees limited protection from
      suit in their personal capacity. Qualified immunity protects individual
      public agents from personal liability for discretionary actions taken
      within the scope of their official authority, and done without wilfulness,
      malice, or corruption. Under Georgia law, a public officer or employee


      2
         “Although the order appealed from is interlocutory, we have jurisdiction
under the collateral order doctrine. Like sovereign immunity, official immunity is an
entitlement not to stand trial rather than a mere defense to liability. And this Court has
held that an order denying such an immunity claim is appealable under the collateral
order doctrine because the order conclusively determines the disputed question,
resolve[s] an important issue completely separate from the merits of the action, and
[is] effectively unreviewable on appeal from a final judgment.” Taylor v. Campbell,
320 Ga. App. 362, 363, n.3 (739 SE2d 801) (2013) (citation and punctuation
omitted), quoting Bd. of Regents of the Univ. Sys. of Ga. v. Canas, 295 Ga. App. 505,
507 (1) (672 SE2d 471) (2009).

                                            3
      may be personally liable only for ministerial acts negligently performed
      or acts performed with malice or an intent to injure. The rationale for
      this immunity is to preserve the public employee’s independence of
      action without fear of lawsuits and to prevent a review of his or her
      judgment in hindsight. Thus, damage suits are maintainable in this
      [S]tate against government officers and agents for failure to perform
      ministerial duties, but such officers and employees are immune from
      negligence claims when the acts complained of involve a discretionary
      function of an office. The difference between ministerial and
      discretionary acts has been explained as follows: A ministerial act is
      commonly one that is simple, absolute, and definite, arising under
      conditions admitted or proved to exist, and requiring merely the
      execution of a specific duty. A discretionary act calls for the exercise of
      personal deliberation and judgment, which in turn entails examining the
      facts, reaching reasoned conclusions, and acting on them in a way not
      specifically directed. Procedures or instructions adequate to cause an
      act to become merely ministerial must be so clear, definite and certain
      as merely to require the execution of a relatively simple, specific duty.3


“A ministerial duty may be established by evidence such as a written policy, an

unwritten policy, a supervisor’s specific directive, or a statute.”4


      3
       (Citation and punctuation omitted; emphasis supplied.) Effingham County,
307 Ga. App. at 506-507 (3), quoting Banks v. Happoldt, 271 Ga. App. 146, 148 (608
SE2d 741) (2004).
      4
       (Citations omitted.) Roper v. Greenway, 294 Ga. 112, 114-115 (751 SE2d
351) (2013).

                                           4
      Here, in support of their argument that Postell’s actions were ministerial, the

plaintiffs rely on two things. Neither is sufficient. First, as the plaintiffs contend,

Postell, as a paraprofessional, was required to follow the instructions of her certified

teachers, in this case, Frankel and Meadows.5 In her statement given after the

accident, Frankel relayed her conversation with Postell immediately before Postell

transported S. A. and J. B. to the tulip planting activity:

      I described the parking lot and designated area in which the activity
      would take place. I told [Postell] that she would take the students to . .
      . Meadows’[s] classroom and go with her and her students. I said to
      follow her direction as she would be the certified teacher. . . . [After
      making sure S. A.] was “buckled in,” I then described to [Postell] how
      [Postell] would feel going down the driveway toward the designated
      area for the tulip bulb planting. I cautioned her about gravity, the chair
      was heavy[,] and if she [was] not careful[,] the chair could get away
      from her. . . . [After the activity,] Meadows will tell you when it is time
      to leave. When you do leave the area, you will be going uphill. Once you
      start up the hill, do not stop for any reason as gravity will be working
      against you.6




      5
        On appeal, however, the plaintiffs do not identify any failure on the part of
Postell to obey instructions by Meadows.
      6
          (Emphasis supplied.)

                                           5
      The plaintiffs argue that these instructions constituted a specific directive

giving rise to a ministerial duty. We disagree. As we have repeatedly held,

“supervising and disciplining school children constitute discretionary acts.”7 In this

case, notwithstanding Frankel’s warnings about gravity and the weight of the

wheelchair, and regardless of the factual discrepancies regarding whether the

wheelchair was on flat or sloped ground when it rolled away, Postell’s actions in

removing her hands from S. A.’s wheelchair to attend to the conflict involving J. B.,

who was also in her care, was simply an exercise of “her discretionary authority to

monitor, control, and supervise the children. . . .”8

      7
         (Punctuation and emphasis omitted.) Aliffi v. Liberty County. School Dist.,
259 Ga. App. 713, 715 (578 SE2d 146) (2003) (sending a student to the school garage
to retrieve an object was discretionary), quoting Gamble v. Ware County Bd. of Ed.,
253 Ga. App. 819, 824 (2) (b) (561 SE2d 837) (2002) (supervising students on a
school bus was discretionary). See also Butler v. Doe, 328 Ga. App. 431, 433-434
(762 SE2d 145) (2014) (supervision of students during a presentation was a
discretionary function); Payne v. Twiggs County School Dist., 232 Ga. App. 175, 177
(2) (501 SE2d 550) (1998) (decisions regarding enforcing policy prohibiting students
from carrying weapons on school property were discretionary); Perkins v. Morgan
County School Dist., 222 Ga. App. 831, 835 (2) (476 SE2d 592) (1996) (decisions
regarding enforcing policy governing early dismissal of students were discretionary);
Wright v. Ashe, 220 Ga. App. 91, 93-94 (469 SE2d 268) (1996) (decisions regarding
enforcing policies prohibiting students from leaving school and governing students’
use of cars on campus and class attendance were discretionary).

      8
          Aliffi, 259 Ga. App. at 716.

                                           6
      The plaintiffs also argue that Postell’s actions were ministerial because they

violated “the simple and absolute rule [that] states that a school professional must

keep her hands on a student’s wheelchair until the brake is set.” The plaintiffs have

failed, however, to provide evidence of any such directive or rule, and it is undisputed

that Postell received no training on when it is safe or unsafe to take her hands off of

a wheelchair or whether she is required to engage the brake on the chair when

pushing a student in a wheelchair. And contrary to the plaintiffs’ assertions, the

training that Postell received regarding engaging the wheelchair brake while

transferring a student in or out of the chair is simply inapplicable here; Postell was

not transferring S. A. in or out of her chair at the time of the accident.

      Thus, because Postell’s actions were discretionary, and in the absence of any

contention by the plaintiffs or evidence that she acted with actual malice or intent to

injure S. A., the trial court erred by denying Postell’s motion for summary judgment

on the basis of official immunity.9

      2. Based on our holding in Division 1, we need not address Postell’s argument

that she was in loco parentis as a paraprofessional pursuant to OCGA § 20-2-215.

      Judgment reversed. Phipps, P. J., and Boggs, J., concur.

      9
          See id.

                                           7